Siebeckee, J.
Tbe findings of tbe trial court are fully sustained by tbe evidence and cannot be disturbed on this appeal. It is clearly estáblished that tbe plaintiff was a creditor of tbe estate of Marion G. Frisbie, deceased; that bis claim bad been duly allowed against decedent’s estate by tbe county court; that plaintiff and other creditors whose claims have been allowed against tbe estate by tbe county court have not received payment of their claims from tbe administrator of decedent’s estate because such administrator bad no property of tbe estate to apply in payment of tbe same, and that tbe administration proceedings have been closed and tbe administrator, E. 0. Smith, has been discharged from bis trust. *29The court also' found that Marion G. Frisbie conveyed his real ánd personal property to his wife, the defendant Addie C. Frisbie, by quitclaim deed and without consideration a few days prior to his death with the intent to defraud his creditors, and that his wife had knowledge of his intent in making-such conveyance and that she colluded with him to carry out such purpose. Upon this state of the case the court properly awarded judgment pursuant to secs. 3835 and 3836, Stats. 1915, declaring this deed of transfer of such property null and void as to the creditors of the deceased and subjecting the property to the payment of the debts of the deceased. In the light of this state of the case the court properly appointed a receiver, with the usual powers and duties, to take possession of the decedent’s property in the hands of Addie G. Frisbie, subject it to sale, and apply the proceeds of such sale in payment of the debts of the deceased under the direction •of the court.
The contention that the widow should in equity be allowed to participate in the proceeds of the sale of this property because she had applied a portion of her individual estate in payment of her husband’s debts cannot be sustained. Since ■she was actively involved in the fraud of her husband she lost all equities that she may have had to participate in this property as one standing in the shoes of the original creditor. Sommermeyer v. Schwartz, 89 Wis. 66, 61 N. W. 311; Bank of Commerce v. Fowler, 93 Wis. 241, 67 N. W. 423; Zimmerman v. Bannon, 101 Wis. 407, 77 N. W. 735. Her connection with the fraudulent transaction deprives her of all claim to any of the property- involved in the transaction to reimburse herself for moneys expended by her in reliance on the fraudulent transfer.
Her petition, after judgment in the action, for an allowance out of this property for her support and the support of their minor children during administration of the estate and for a widow’s allowance out of her husband’s estate, was prop*30erly denied. It appears that sbe elected not to claim these allowances when tbe administration of tbe estate was bad in county court. Under tbe circumstances it must be beld that sbe has not shown any grounds for relief from her election in these matters.
Tbe record shows that tbe administration proceedings have been closed and that tbe administrator has been duly discharged from bis trust. Under these circumstances tbe defendant F. C. Smith, as administrator, has no interest in this litigation and hence is in no way concerned in tbe controversies of this action. He is not a proper party to tbe litigation and tbe action should have been dismissed as to him. He therefore is not aggrieved by tbe judgment and is not entitled to appeal therefrom to this court.
Tbe appeal from an order denying tbe application of the defendant Addie 0. Frisbie for modification of tbe judgment and to grant her support and an allowance as widow of Marion GL Erisbie and to vacate tbe appointment of a receiver as therein determined, presents no additional question to those we have already considered. Upon these considerations it follows that tbe judgment and tbe order made after judgment must be affirmed as against tbe defendant Addie Q. Frisbie, and that tbe appeal of F. 0. Smith as administrator must be dismissed.
By the Court. — It is so ordered.